                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


BYRON T. BOYDEN                                                                       PLAINTIFF

V.                                                 CIVIL ACTION NO. 1:19-cv-701-KS-RHW

NATIONAL FIRE INSURANCE COMPANY
OF HARTFORD and DEFENDANTS JOHN/JANE
DOE 1, 2, AND 3 and ENTITY DOE 1, 2, AND 3                                        DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

       This cause came before the Court on the Motion to Dismiss or, Alternatively, to Stay

Proceedings [2] filed by Defendant, National Fire Insurance Company (“National Fire”). Plaintiff

did not respond to the motion; thus, it is considered unopposed. Having reviewed the motion

and the relevant legal authority and otherwise being fully advised in the premises, the Court finds

the motion is well taken and will be granted.

       This case involves a bad faith claim by Plaintiff against National Fire, the carrier of his

employer’s workers’ compensation insurance. This claim arises out of Plaintiff’s worker’s

compensation claim against his former employer BTB, Inc. and National Fire, which has been

litigated since 2010 and is still pending. The claims in the case before this Court allege that

National Fire committed a host of bad faith acts, from failing to timely process his claim initially

to failure to pay benefits or provide reimbursement, to name a few. National Fire advises that

these issues and claims are also a part of the active workers’ compensation case that is pending

before the Mississippi Workers Compensation Commission, MWCC Case No. 0903122.

       The MWCC has exclusive jurisdiction over all injury claims arising from or related to the

employer-employee relationship. See Miss. Code Ann. § 71-3-9. While an employee may sue the
carrier for bad faith refusal to pay benefits owed, the Mississippi Supreme Court has held that the

exhaustion of the administrative remedial process is required before such a claim against a carrier

can be brought. Whitehead v. Zurich Am. Ins. Co., 348 F.3d 478, 481 (5th Cir. 2003) (citing

Walls v. Franklin Corp., 797 So. 2d 973, 977 (Miss. 2001) (en banc)). “In Walls, the court held

that an employee cannot allege that a carrier has refused to pay for certain medical services and

supplies in bad faith in the absence of a determination by the Commission that those services and

supplies were reasonable and necessary.” Id. In Whitehead, a case directly on point, the Fifth

Circuit held likewise. Id. at 481-82. 1 Accordingly, this Court must find that “the administrative

remedial process is a mandatory condition precedent to the maintaining of a ‘bad faith’ suit for an

allegedly wrongful denial of any workers[’] compensation benefits.” Id. at 481 (quoting Walls,

797 So. 2d at 975). Because the underlying claim with the MWCC is still pending, this case is

premature.

         Therefore, it is ORDERED that Defendant’s Motion to Dismiss [2] is granted, and

Plaintiff’s claims are hereby dismissed without prejudice for his failure to exhaust his

administrative remedies as required by Mississippi law.

         SO ORDERED AND ADJUDGED this 21st day of January 2020.



                                                                   /s/ Keith Starrett __________________
                                                                   KEITH STARRETT
                                                                   UNITED STATES DISTRICT JUDGE




1
  In Whitehead, the Fifth Circuit affirmed the district court’s dismissal without prejudice of a plaintiff’s action for
failure to exhaust administrative remedies.
                                                            2
